Order, Supreme Court, New York County (David B. Saxe, J.), entered January 30, 1992, which, inter alia, granted defendant’s motion to vacate a default upon defendant’s attorney’s payment of $1500 to the plaintiff, unanimously affirmed, with costs.
*402It was necessary, on this motion to vacate a default on a motion seeking sanctions for failure to provide discovery, that defendant establish both an excusable default and a meritorious defense (Fidelity & Deposit Co. v Andersen & Co., 60 NY2d 693). In this regard, although defendant’s principal could not be located to submit an affidavit on the motion, a report of a fire engineer was submitted, which, together with certain portions of the transcript of the principal’s EBT, sufficiently established a meritorious defense. In view of the fact that defendant established that it had complied, to the extent it was able, with the demand for discovery and inspection, and in view of the fact that defendant had submitted opposition papers to the motion, and that its default on the motion was a mere oversight, it cannot be said that defendant’s default was either willful or contumacious so as to warrant the striking of its answer. Concur — Murphy, P. J., Milonas, Rosenberger, Ross and Smith, JJ.